United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3688
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Northern
      v.                                 * District of Iowa.
                                         *
Scott Alan Sorenson,                     *       [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: April 18, 2012
                                 Filed: April 23, 2012
                                  ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Scott Sorenson pleaded guilty to failing to register as a sex offender in
violation of 18 U.S.C. § 2250(a). At sentencing, the district court1 departed upward
from the calculated Guidelines range of 24-30 months to a sentence of 46 months in
prison, based on the court’s conclusion that Sorenson’s Category VI criminal history
substantially under-represented the seriousness of his criminal history and his risk of
recidivism. This appeal followed, in which counsel has moved to withdraw and has
submitted a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the

      1
       The Honorable Linda R. Reade, Chief Judge of the United States District
Court for the Northern District of Iowa.
departure sentence was an abuse of discretion. In a pro se supplemental brief,
Sorenson challenges three special conditions of supervised release and argues that his
sentence is excessive.

       After careful review, we conclude that the district court did not abuse its
discretion in upwardly departing under U.S.S.G. § 4A1.3 on account of Sorenson’s
criminal history, which included 20 criminal history points and multiple other
offenses that did not earn criminal history points and demonstrated a consistent
pattern of re-offending, or by imposing a substantively unreasonable sentence. We
review for plain error the conditions of supervised release that Sorenson challenges
for the first time on appeal and find none. See United States v. Davis, 452 F.3d 991,
994 (8th Cir. 2006). Accordingly, we affirm the judgment of the district court and
grant counsel’s motion to withdraw.
                         ______________________________




                                         - 2-